DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.

Response to Amendment
This is in response to applicant’s amendment/response filed on 10/13/2022, which has been entered and made of record.  Claims 1-20 are pending in this application. No claim is amended, cancelled, or newly added.
	
 	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over JOVANOVIC et al. (2019/0051054; hereinafter JOVANOVIC) in view of Revit Window Family Tutorial (https://www.youtube.com/watch?v=kNJzwKu84Lc uploaded on Dec 12, 2017; hereinafter Revit)

[The provisional application 62/542,714 has an effective filing date of Aug, 8, 2017. The provisional application is substantively equivalent to the reference 2019/0051054, except that figs. 29, 30 and relevant portions of the specification. Examiner provides citation from the main reference 2019/0051054, and avoids citing any portion thereof which is absent in the provisional application]

Regarding claim 1, JOVANOVIC discloses a method for generating a virtual representation of an interior space such as a room (title, abstract, example 2, ¶0085-0088), comprising: 
obtaining a first set of three-dimensional coordinates ((i) receive, from a resource of the electronic device, the position and orientation of the electronic device in reference to a fixed coordinate system; ii) receive, from the resource of the electronic device, the position and orientation of a ground plane in a space in reference to the fixed coordinate system; iii) provide, to the user via the AR application, an AR interface for identifying positions of corners of a floor of the space; iv) receive, from a user via the AR interface, indications of the positions of the corners of the floor in reference to the fixed coordinate system, wherein the application is configured to project a reference point on the screen into a ray in world coordinates and determine an intersection point with the ground plane via hit-testing thus detecting the corners of the floor of the space… x) assemble the floorplan, the truncated virtual walls, virtual ceiling into a three-dimensional (3D) model of the space in world coordinates…. In some embodiments, the AR engine is further configured to assemble the floorplan, the truncated virtual walls, virtual ceiling, and the objects into a 3D model of the space in world coordinates – ¶0002, claim 1. Here, first set of coordinates are understood as coordinates for floor, ceiling and the walls, measured by edges, corners determination and converting them to world coordinate) and 
at least one further set of three-dimensional coordinates ((ix) receive, from a user via the AR interface, indications of segments of the vertical planes representing openings; and x) assemble the floorplan, the truncated virtual walls, virtual ceiling into a three-dimensional (3D) model of the space in world coordinates … In some embodiments, the opening comprises a door, a window, a duct, a vent, or electrical outlet, or any combination thereof … configure the corners indicated by the user into linear measurements, shapes, and positions representing the objects; and iv) superimpose the objects onto the truncated virtual walls, virtual floor, and/or virtual ceiling, of the floorplan of the space. In some embodiments, the shapes comprise squares, rectangles, polygons, circles, semi-circles, ovals, or curves. In some embodiments, the shapes represent doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, or damage in the space… In some embodiments, the AR engine is further configured to assemble the floorplan, the truncated virtual walls, virtual ceiling, and the objects into a 3D model of the space in world coordinates  – ¶0002, claim 1. Here, further coordinates are understood as coordinates of openings on the walls, where doors, windows and others are opening elements are assembled/inserted. All the positions/locations are expressed in world coordinates), 
wherein the first set of three-dimensional coordinates comprises three-dimensional coordinates representing three-dimensional positions of points located on edges of walls of the interior space (A user employs an AR interface of the application to measure the perimeter of the floor of a space, interacting with the interface (e.g., by voice, touchscreen gesture, etc.) to start and end a series of segmental measurements of the floor 105, which form a closed loop around the outer edge of the floor. Using the measurements, a floorplan is generated and optionally exported to a back-end system running in a cloud computing environment 110. The floorplan is extended vertically to create infinite vertical planes representing walls 115. Next, the user employs the AR interface of the application to measure floor-to-ceiling height, interacting with the interface (e.g., by voice, touchscreen gesture, etc.) to start and end the vertical measurements 120 – ¶0034), and 
wherein each of the at least one further set of three-dimensional coordinates comprises three-dimensional coordinates representing positions of points located on edges of an extrusion in one of the walls of the interior space (to start and end a series of segmental measurements of the floor 105, which form a closed loop around the outer edge of the floor. ... The floorplan is extended vertically to create infinite vertical planes representing walls 115. Next, the user employs the AR interface of the application to measure floor-to-ceiling height, interacting with the interface (e.g., by voice, touchscreen gesture, etc.) to start and end the vertical measurements 120. … Finally, the user employs the AR interface of the application to measure objects and features within the space (e.g., doors, windows, etc.) – ¶0034. The augmented reality (AR) applications are configured to enable the user to indicate segments of the floorplans that represent an opening in the space. Non-limiting examples of openings include a door … Once identified as a door, other opening, or wall, the user extends the geometry of the segment in an upward direction, thereby lifting virtual vertical boundaries of the opening or wall. – ¶0051. Extrusion are understood as openings); and 
generating a polygon mesh representing the three-dimensional shape of the interior space (generation process as disclosed in ¶0002, ¶0085-0088 and claim 1 would produce a mesh of polygons for floor, walls ceilings and openings),
wherein generating the polygon mesh comprises: 
using the first set of three-dimensional coordinates to determine planes representing the walls of the interior space without considering any extrusions in the walls (¶0085-0087, i) receive, from a resource of the electronic device, the position and orientation of the electronic device in reference to a fixed coordinate system; ii) receive, from the resource of the electronic device, the position and orientation of a ground plane in a space in reference to the fixed coordinate system; iii) provide, to the user via the AR application, an AR interface for identifying positions of corners of a floor of the space; iv) receive, from a user via the AR interface, indications of the positions of the corners of the floor in reference to the fixed coordinate system, wherein the application is configured to project a reference point on the screen into a ray in world coordinates and determine an intersection point with the ground plane via hit-testing thus detecting the corners of the floor of the space; v) assemble the detected corners into a floorplan of the space, wherein each corner of the detected corners is connected with a measured line comprising distance annotations; vi) generate virtual quasi-infinite vertical planes extending from each corner of the detected corners representing virtual walls of the space; vii) receive, from the user via the AR interface, indications of intersection points between the ceiling and the virtual walls (ceiling intersections) using the reference point on the screen, wherein each of the ceiling intersections is connected with a measured line comprising distance annotations; viii) truncate the virtual walls to reflect the ceiling height in the space, figs. 2-9, steps 1-8 of ¶0002 & claim 1); and 
for each wall with one or more extrusions, using the respective determined plane and the respective one or more of the at least one further set of three- dimensional coordinates to determine a plurality of sub-meshes that in combination represent the respective wall excluding the respective one or more extrusions (¶0088, receive, from a user via the AR interface, indications of segments of the vertical planes representing openings – understood as sub-meshes, step 9 of ¶0002 & claim 1); and 
combining the plurality of sub-meshes into a mesh representing interior surfaces of the interior space (assemble the floorplan, the truncated virtual walls, virtual ceiling into a three-dimensional (3D) model of the space in world coordinates, step 10 of ¶0002 & claim 1).

JOVANOVIC is not found disclosing explicitly determining a plurality of sub-planes that do not individually enclose the extrusion, and generating from the plurality of sub-planes a plurality of sub-meshes that in combination represent the respective wall excluding the respective one or more extrusions.
	However, as depicted in the YouTube video, Revit, between 8:15-10:00 demonstrates how each sub-plane is determined around an window using parallel lines that are parallel to window sides, wherein each of the sub-planes individually do not enclose the extrusion and a plurality of sub-meshes are generated from a plurality of sub-planes, that in combination represent the respective wall excluding the respective one or more extrusions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teaching of Revit of deriving sub-meshes from sub-planes around an extrusion by deriving parallel lines to the window sides into the invention of JOVANOVIC, to obtain, determining a plurality of sub-planes that do not individually enclose the extrusion, and generating from the plurality of sub-planes a plurality of sub-meshes that in combination represent the respective wall excluding the respective one or more extrusions, because, it would further enhance the versatility system of JOVANOVIC by allowing various options in defining an extrusion, which can be achieved by combining prior art elements according to known method or technique to yield predictable result.
Regarding claim 2, JOVANOVIC in view of Revit discloses the method of claim 1, further comprising normalizing the three-dimensional coordinates of the first set of three-dimensional coordinates and/or the at least one further set of three-dimensional coordinates to account for capture drift (In some embodiments, the AR interface is further configured to allow the user to move or adjust the positions of the corners of the floor, intersection points between the ceiling and the virtual walls, and/or the segments thereby reducing drift error – ¶0002. “normalizing” limitation ignored for Markush “OR”).

Regarding claim 3, JOVANOVIC in view of Revit discloses the method of claim 1, further comprising, for each wall without any extrusions, using the corresponding plane to determine a mesh representing the wall (receive, from the user via the AR interface, indications of intersection points between the ceiling and the virtual walls (ceiling intersections) using the reference point on the screen, wherein each of the ceiling intersections is connected with a measured line comprising distance annotations; viii) truncate the virtual walls to reflect the ceiling height in the space – ¶0002. Also see ¶0085-0088, claim 1).

Regarding claim 4, JOVANOVIC in view of Revit discloses the method of claim 1, further comprising combining all the meshes representing all walls of the interior space to give a single mesh representing the three-dimensional shape of the interior space (assemble the floorplan, the truncated virtual walls, virtual ceiling into a three-dimensional (3D) model of the space in world coordinates – ¶0002, Also see ¶0085-0088, claim 1).

Regarding claim 5, JOVANOVIC in view of Revit discloses the method of claim 4, further comprising providing the single polygon mesh representing the three-dimensional shape of the interior space to a renderer for rendering the polygon mesh to generate a virtual representation of the interior space (polygonal shapes are made for openings – ¶0002. Floor, walls and ceilings as rendered according to steps 1-9 in ¶0002 would yield a single polygon mesh representing the three-dimensional shape of the interior space. Also see ¶0085-0088).

Regarding claim 6, JOVANOVIC in view of Revit discloses the method of claim 1, further comprising providing one or more polygon meshes to a renderer for rendering the one or more polygon meshes (a rendering of the opening or wall is created, ¶0051), 
wherein each of the one or more polygon meshes represents the three-dimensional shape of one or more walls of the interior space (see ¶0051, ¶0002, ¶0085-0088).

Regarding claim 7, JOVANOVIC in view of Revit discloses the method of claim 1, further comprising determining, for each of the at least one further set of three-dimensional coordinates, which of the determined planes the extrusion belongs to (step 9, ¶0002).

Regarding claim 9, JOVANOVIC in view of Revit discloses the method of claim 1, wherein using the respective determined plane and the respective one or more of the at least one further set of three-dimensional coordinates to determine a plurality of sub-meshes that in combination represent the respective wall excluding the respective one or more extrusions comprises: translating or projecting the respective extrusion onto the respective plane (see ¶0051-0052).

Regarding claim 10, JOVANOVIC in view of Revit discloses the method of claim 1, wherein using the respective determined plane and the respective one or more of the at least one further set of three-dimensional coordinates to determine a plurality of sub-meshes that in combination represent the respective wall excluding the respective one or more extrusions comprises: 
dividing the plane less the one or more extrusions into a plurality of sub-planes; and generating a sub-mesh for each sub- plane (Once identified as a door, other opening, or wall, the user extends the geometry of the segment in an upward direction, thereby lifting virtual vertical boundaries of the opening or wall… in ¶0051, ‘dividing the plane less the one or more extrusions into a plurality of sub-planes; and generating a sub-mesh for each sub- plane’).

Regarding claim 11, JOVANOVIC in view of Revit discloses the method of claim 10, wherein dividing the plane less the one or more extrusions into a plurality of sub-planes comprises at least one of: performing an extrapolation technique; or performing a splicing technique (Once identified as a door, other opening, or wall, the user extends the geometry of the segment in an upward direction, thereby lifting virtual vertical boundaries of the opening or wall… in ¶0051, the extension of geometry of the segment is understood meeting limitation of performing an extrapolation technique; or performing a splicing technique).

Regarding claim 12, JOVANOVIC in view of Revit discloses the method of claim 11, wherein the extrapolation technique comprises, for each of the one or more extrusions, dissecting the plane along lines through a minimum and maximum extent of the extrusion (Once identified as a door, other opening, or wall, the user extends the geometry of the segment in an upward direction, thereby lifting virtual vertical boundaries of the opening or wall… in ¶0051, the virtual vertical boundaries is understood meets the limitation of ‘for each of the one or more extrusions, dissecting the plane along lines through a minimum and maximum extent of the extrusion’).

Regarding claim 13, JOVANOVIC in view of Revit discloses the method of claim 11, wherein the splicing technique comprises, for each of the one or more extrusions, dissecting the plane through a central point of the extrusion (Once identified as a door, other opening, or wall, the user extends the geometry of the segment in an upward direction, thereby lifting virtual vertical boundaries of the opening or wall… in ¶0051, the virtual vertical boundaries is understood meets the limitation of ‘dissecting the plane through a central point of the extrusion).

Regarding claim 14, JOVANOVIC in view of Revit discloses the method of claim 1, wherein the first set of three-dimensional coordinates comprises at least one of: a three-dimensional coordinate for each vertical edge, wherein a vertical edge is an edge where two adjacent walls of the interior space meet; a three-dimensional coordinate for each horizontal edge, wherein a horizontal edge is an edge where a wall of the interior space meets a ceiling or floor of the interior space; or at least one height point indicating the height of the interior space (see ¶0002, ¶0085-0088).

Regarding claim 15, JOVANOVIC in view of Revit discloses the method of claim 1, wherein obtaining the first set of three-dimensional coordinates comprises: displaying, on a display of an electronic device, a live view of the interior space as captured by a camera of the electronic device (¶0090); and for each of the edges, receiving a user input indicating a point on the display corresponding to the edge (¶0080); converting the user input into a three-dimensional coordinate; and storing the three- dimensional coordinate in memory of the electronic device (In some embodiments, the AR engine is further configured to assemble the floorplan, the truncated virtual walls, virtual ceiling, and the objects into a 3D model of the space in world coordinates -¶0002); and storing the three-dimensional coordinate in memory of the electronic device (the 3D model is stored on the device – ¶0060).

Regarding claim 16, JOVANOVIC in view of Revit discloses the method of claim 1, wherein obtaining each of the at least one further set of three-dimensional coordinates comprises: displaying, on a display of an electronic device, a live view of the interior space as captured by a camera of the electronic device (¶0090); and for each of the extrusions, receiving user inputs indicating points on the display corresponding to the edges of the extrusion (¶0080); converting the user input into the three-dimensional coordinates; and storing the three dimensional coordinates in memory of the electronic device (In some embodiments, the AR engine is further configured to assemble the floorplan, the truncated virtual walls, virtual ceiling, and the objects into a 3D model of the space in world coordinates -¶0002); and storing the three dimensional coordinates in memory of the electronic device (the 3D model is stored on the device – ¶0060).

Regarding claim 17, JOVANOVIC in view of Revit discloses the method of claim 1, wherein obtaining the first set of three-dimensional coordinates and/or the at least one further set of three-dimensional comprises retrieving a previously captured set of three-dimensional from memory of an electronic device (the 3D model is stored either on the device or downloaded from a server and regenerated and re-aligned as needed – ¶0060).

Regarding claim 18, JOVANOVIC discloses a computer system comprising one or more processors communicatively coupled to memory and configured (abstract, ¶0004).
Regarding rest of the system claim 18, although wording is different, the material is considered substantively similar to the method claim 1 discussed above.
Regarding claim 20, JOVANOVIC in view of Revit discloses the method of claim 3, further comprising 
obtaining at least one further set of three- dimensional coordinates ((ix) receive, from a user via the AR interface, indications of segments of the vertical planes representing openings; and x) assemble the floorplan, the truncated virtual walls, virtual ceiling into a three-dimensional (3D) model of the space in world coordinates … In some embodiments, the opening comprises a door, a window, a duct, a vent, or electrical outlet, or any combination thereof … configure the corners indicated by the user into linear measurements, shapes, and positions representing the objects; and iv) superimpose the objects onto the truncated virtual walls, virtual floor, and/or virtual ceiling, of the floorplan of the space. In some embodiments, the shapes comprise squares, rectangles, polygons, circles, semi-circles, ovals, or curves. In some embodiments, the shapes represent doors, windows, wall openings, electrical outlets, vents, ducts, counters, island counters, cabinets, appliances, or damage in the space… In some embodiments, the AR engine is further configured to assemble the floorplan, the truncated virtual walls, virtual ceiling, and the objects into a 3D model of the space in world coordinates  – ¶0002, claim 1. Here, further coordinates are understood as coordinates of openings on the walls, where doors, windows and others are opening elements are assembled/inserted. All the positions/locations are expressed in world coordinates), 
wherein each of the at least one further set of three-dimensional coordinates comprises three-dimensional coordinates representing positions of points located on edges of an extrusion in one of the walls of the interior space (to start and end a series of segmental measurements of the floor 105, which form a closed loop around the outer edge of the floor. ... The floorplan is extended vertically to create infinite vertical planes representing walls 115. Next, the user employs the AR interface of the application to measure floor-to-ceiling height, interacting with the interface (e.g., by voice, touchscreen gesture, etc.) to start and end the vertical measurements 120. … Finally, the user employs the AR interface of the application to measure objects and features within the space (e.g., doors, windows, etc.) – ¶0034. The augmented reality (AR) applications are configured to enable the user to indicate segments of the floorplans that represent an opening in the space. Non-limiting examples of openings include a door … Once identified as a door, other opening, or wall, the user extends the geometry of the segment in an upward direction, thereby lifting virtual vertical boundaries of the opening or wall. – ¶0051. Extrusion are understood as openings), and 
wherein generating a polygon mesh representing the three-dimensional shape of the interior space further comprises, 
for each wall with one or more extrusions, using the respective determined plane and the respective one or more of the at least one further set of three- dimensional coordinates to determine a plurality of sub-meshes that in combination represent the respective wall excluding the respective one or more extrusions (see ¶0088, step 9 of ¶0002 & claim 1); and 
combining the plurality of sub-meshes into a mesh representing interior surfaces of the interior space (step 10 od ¶0002 & claim 1).
Allowable Subject Matter
Claim 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 19, prior arts of record taken alone or in a reasonable combination fail to disclose or suggest,
wherein the first set of three-dimensional coordinates comprises three-dimensional coordinates representing three-dimensional positions of points located on edges of walls of the interior space, and wherein each of the at least one further set of three-dimensional coordinates comprises three-dimensional coordinates representing positions of points located on edges of an extrusion in one of the walls of the interior space.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, prior arts of record taken alone or in a reasonable combination fail to disclose or suggest,
wherein determining which of the determined planes the extrusion belongs to comprises comparing the orientation of a plane through the points representing positions of points located on edges of the extrusion to the orientation of the determined planes. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619